This is an appeal from a judgment of the Criminal District Court of Harris County, remanding appellant to the custody of certain officers of that county, and directing that he be forthwith delivered to the extradition agent of the State of Wyoming.
On April 12, 1920, a warrant issued from the office of the Governor of Texas, duly reciting that appellant stood properly charged by affidavit, with the offense of forgery in the State of Wyoming, and that demand had been made, in accordance with the laws of the United States, and of this State, for the delivery of appellant to a named officer of said State of Wyoming, to be by him extradited. The application for the writ of habeas corpus
seems to set up that appellant was detained without any warrant or due process of law, it being stated therein that he was held under a telegram from a Wyoming officer. The application was dated April 7, 1920. A hearing was had in the court below, and judgment rendered remanding appellant *Page 472 
on April 13, 1920; and the warrant above referred to seems to have been offered in evidence. We think the judgment of the trial court correct. Said warrant was signed by W.A. Johnson, Acting Governor, and duly certified to by the Secretary of State. This Court judicially knows that W.A. Johnson is the duly elected and qualified Lieutenant Governor of Texas, and that he has authority, and is required, in the absence or inability of the Governor, to act as governor of the State. The presumption is in favor of the regularity of the acts of the said Johnson as Acting Governor, and in the absence of some showing to the contrary, such acts will be upheld.
The objections to the jurat to the complaint against appellant, are not matters which we can consider.
The judgment of the trial court is affirmed.
Affirmed.
                          ON REHEARING.                          June 9, 1920.